I concur in affirming the judgment. I wish, however, to sound a warning against any attempt to carry the rule laid down in the opinion beyond the scope of the facts as they here existed. The opinion must not be construed to permit injunctions against community celebrations and demonstrations just because they may involve some unusual noises, commotions and crowds, or cause some temporary inconvenience to some inhabitants. Community efforts, celebrations and demonstrations are generally in the public interest and welfare. They tend to develop community spirit, cooperative effort, and interest in those things and activities which engage the populace generally. They give an added impulse to the spirit, occasion, or objective of the demonstration. Patriotism, loyalty and devotion may be stimulated by celebrations of Independence Day, Pioneer Day and Thanksgiving. Production of better crops and markets are encouraged by Peach Day, Strawberry Day, Onion Day, and such as carried out in some of our communities. Such things tend to make a more enlightened, enthusiastic, loyal and alert citizenship, the achievement of which is a matter of public concern and welfare. McGrew v.Industrial Comm., 96 Utah 203, 85 P.2d 608; Mulcahy v.Public Service Comm., 101 Utah 245, 250, 117 P.2d 298. Though they may involve some individual inconveniences and irritations, I opine that the right of the public generally to innocent amusement and relaxation, even with some hilarity, is an incident of community life to which all must submit. Such right is a substantial one, and when reasonably exercised, must not be curtailed by whim, caprice, irritant dispositions, or for temporary annoyances. *Page 457